DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 4/8/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers (US Patent Pub. # 2017/0195654).
As to claim 3, Powers discloses a device comprising:
a dynamic projector (projector subassembly 3 or 300) including a first emitting region (light pattern) of a VCSEL array (vertical-cavity emitting laser (VCSEL)(301)) and a second emitting region (light pattern) of the VCSEL array (301) (Para 96-98),
wherein the first emitting region (light pattern) and the second emitting region (light pattern) emit light independently (Para 96-98);
a first dynamic vision sensor (first camera 1) including a plurality of pixels, wherein the first dynamic vision sensor (1) is configured to output an event signal (triggered or initiated to simultaneously capture imagery on regular intervals) (Para 32 and 121);
a second dynamic vision sensor (second camera 2) (Para 32); and
a processor (one or more processors) coupled to the dynamic projector (3), the first dynamic vision sensor (1), and the second dynamic vision sensor (2), wherein the processor (one or more processors) is configured to output a depth information (depth images) based on the event signal (triggered or initiated to simultaneously capture imagery on regular intervals) (Para 36 and 37).
As to claim 6, Powers (Fig. 1) teaches wherein the processor (processor) is configured to drive the first emitting region (light pattern) and the second emitting region (light pattern) independently (Para 96-98).
As to claim 12, Powers (Fig. 1) teaches wherein the dynamic projector (3) is disposed between the first dynamic vision sensor (1) and the second dynamic vision sensor (2) (Para 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US Patent Pub. # 2017/0195654) in view of Wang (US Patent Pub. # 2016/0093273).
As to claim 4, note the discussion above in regards to claim 3. Powers does not teach wherein at least one of the plurality of pixels of the first dynamic vision sensor includes a photo receptor, a differencing circuit and a comparator.  Wang teaches wherein at least one of the plurality of pixels of the first dynamic vision sensor includes a photo receptor (photoreceptor 20), a differencing circuit (self-timed switched-capacitor differencing amplifier 21) and a comparator (comparator unit 22) (Para 33).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a pixel circuit as taught by Wang to the dual baseline structured light apparatus of Powers, to provide for a DVS that implements pixel-sharing using TDM to increase spatial resolution and obtain better linear separable data (Para 11 of Wang).
As to claim 8, Wang teaches wherein the photoreceptor (20) is configured to detect an incident light (incident luminance 24) and to generate a photo-current (photocurrent                         
                            
                                
                                    I
                                
                                
                                    p
                                    h
                                
                            
                        
                    ) (Para 33).
As to claim 9, Wang teaches wherein the differencing circuit (21) is configured to detect an increase or a decrease (deviation in the photocurrent's log intensity (log                         
                            
                                
                                    I
                                
                                
                                    p
                                    h
                                
                            
                        
                    )) of the photo-current (photocurrent                         
                            
                                
                                    I
                                
                                
                                    p
                                    h
                                
                            
                        
                    ) (Para 33).
As to claim 10, Wang teaches wherein the comparator (22) is configured to compare a reference signal (two thresholds) and an output from the differencing circuit (21) (Para 33).
As to claim 11, Wang teaches wherein the first emitting region (sensed light) includes first temporal characteristics (temporal luminance differences), and the second emitting region (sensed light) includes second temporal characteristics (temporal luminance differences) different than the first temporal characteristics (Para 30 and 31).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Powers (US Patent Pub. # 2017/0195654) in view of Tsai (US Patent Pub. # 2019/0149796).
As to claim 5, note the discussion above in regards to claim 3. Powers does not teach wherein the first emitting region is configured to emit light for a first emission duration, and the second emitting region is configured to emit light for a second emission duration different from the first emission duration.  Tsai teaches wherein the first emitting region (first projection pattern 14) is configured to emit light for a first emission duration (first time                 
                    
                        
                            t
                        
                        
                            1
                        
                    
                
            ), and the second emitting region (second projection pattern 15) is configured to emit light for a second emission duration (second time                 
                    
                        
                            t
                        
                        
                            2
                        
                    
                
            ) different from the first emission duration (Para 24).  Tsai teaches the projection device 11 can alternately project three (or more) projection patterns having different densities to the same field 20 at different times (Para 24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a projection pattern as taught by Tsai to the dual baseline structured light apparatus of Powers, to provide a depth-sensing device and a depth-sensing method that can effectively expand the working range of the depth-sensing device (Para 4 of Tsai).
As to claim 7, Tsai teaches wherein the first emitting region (14) is different than the second emitting region (15) (Para 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        9/7/2022